UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________

RANDY L. B.,

                               Plaintiff,
                                                              5:18-CV-0358
v.                                                            (GTS)

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
______________________________________

APPEARANCES:                                                  OF COUNSEL:

OFFICE OF PETER W. ANTONOWICZ                                 PETER W. ANTONOWICZ, ESQ.
 Counsel for Plaintiff
148 West Dominick Street
Rome, New York 13440

SOCIAL SECURITY ADMINISTRATION                                JOANNE JACKSON PENGELLY, ESQ.
OFFICE OF GENERAL COUNSEL–REGION II                           Special Assistant U.S. Attorney
  Counsel for Defendant
26 Federal Plaza, Room 3904                                   DANIEL STICE TARABELLI, ESQ.
New York, New York 10278                                      Special Assistant U.S. Attorney

GLENN T. SUDDABY, Chief United States District Judge

                                     DECISION and ORDER

       Currently before the Court, in this action filed by Randy L. B. (“Plaintiff”) against the

Commissioner of Social Security (“Defendant”) pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3),

are (1) Plaintiff’s motion for judgment on the pleadings, and (2) Defendant’s motion for

judgment on the pleadings. (Dkt. Nos. 11, 13.) For the reasons set forth below, Defendant’s

motion for judgment on the pleadings is granted. The Commissioner’s decision denying

Plaintiff’s disability benefits is affirmed, and Plaintiff’s Complaint is dismissed.
I.     RELEVANT BACKGROUND

       A.      Factual Background

       Plaintiff was born in 1964, making him 50 years old at the amended alleged onset date

and 52 years old at the date of the ALJ’s decision. Plaintiff reported having a ninth grade

education. The vocational expert found that Plaintiff had past work as a construction worker.

Plaintiff alleges disability due to lower back pain, severe arthritis, chronic pain, a partially

amputated middle finger on his left hand, gastroesophageal reflux disorder, high blood pressure,

and high cholesterol.

       B.      Procedural History

       Plaintiff applied for Disability Insurance Benefits and Supplemental Security Income on

September 18, 2014, alleging disability beginning September 11, 2014, which he later amended

to October 5, 2014. Plaintiff’s applications were initially denied on March 16, 2015, after which

he timely requested a hearing before an Administrative Law Judge (“ALJ”). Plaintiff appeared

at a hearing before ALJ Kenneth Theurer on February 8, 2017. On March 16, 2017, the ALJ

issued a written decision finding Plaintiff was not disabled under the Social Security Act. (T.

15-24.)1 On February 20, 2018, the Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner. (T. 1-3.)

       C.      The ALJ’s Decision

       Generally, in his decision, the ALJ made the following seven findings of fact and

conclusions of law. (T. 17-24.) First, the ALJ found that Plaintiff was insured for benefits under


       1
                The Administrative Transcript is found at Dkt. No. 8. Citations to the
Administrative Transcript will be referenced as “T.” and the Bates-stamped page numbers as set
forth therein will be used rather than the page numbers assigned by the Court’s CM/ECF
electronic filing system.

                                                  -2-
Title II until December 31, 2018. (T. 17.) Second, the ALJ found that Plaintiff has not engaged

in substantial gainful activity since his alleged onset date. (Id.) Third, the ALJ found that

Plaintiff has a severe impairment of post-back surgery, while his hypertension, hyperlipidemia,

GERD, missing middle finger tip on his non-dominant hand, arthritis, pancreatitis, and

adjustment disorder are not severe. (T. 17-19.) Fourth, the ALJ found that Plaintiff’s severe

impairments do not meet or medically equal one of the listed impairments in 20 C.F.R. § 404,

Subpart P, App. 1 (the “Listings”). (T. 21-23.) Specifically, the ALJ considered Listing 1.04

(disorders of the spine). (Id.) Fifth, the ALJ found that Plaintiff has the residual functional

capacity (“RFC”) to

               lift twenty pounds occasionally and ten pounds frequently, sit for up
               to six hours, and stand or walk for approximately six hours in an
               eight-hour day with normal breaks. He can occasionally climb ramps
               and stairs, but never climb ladders, ropes, or scaffolds. He can also
               perform occasional balancing, stooping, kneeling, crouching, and
               crawling. The claimant requires the use of a cane or crutch for
               prolonged ambulation, walking on uneven terrain, or ascending or
               descending slopes, but he retains the ability to carry small objects,
               such as files, in his free hand.

(T. 19.) Sixth, the ALJ found that Plaintiff is unable to perform his past work as a construction

worker. (T. 22.) Seventh, the ALJ found that Plaintiff remains able to perform a significant

number of other jobs in the national economy including as a ticket seller, parking lot cashier, and

final inspector. (T. 23.) The ALJ therefore concluded that Plaintiff is not disabled.

       D.      The Parties’ Briefing on Their Motions

               1.      Plaintiff’s Motion for Judgment on the Pleadings

       Generally, Plaintiff makes three arguments in support of his motion for judgment on the

pleadings. (Dkt. No. 11, at 8-15 [Pl.’s Mem. of Law].) First, Plaintiff argues that the ALJ failed


                                                 -3-
to assess the severity of his back impairment because the ALJ’s characterization of this

impairment as “post-back surgery” was vague and minimizes the true severity of Plaintiff’s

impairment and symptoms. (Id. at 8-9.) Plaintiff additionally argues that, when assessing his

back impairment, the ALJ failed to provide sufficient discussion to support his finding that this

impairment does not meet or equal Listing 1.04. (Id. at 9-10.)

       Second, Plaintiff argues that the ALJ erred when weighing the opinion evidence and

assessing his RFC. (Id. at 10-14.) More specifically, Plaintiff argues that the ALJ (a) did not

give enough weight to the opinions from his treating orthopedist and physician’s assistant, who

found that Plaintiff was limited to less than sedentary work despite the fact that those opinions

were consistent with the medical evidence, (b) erred in affording more weight to the opinion of a

consultative examiner, and (c) erred in relying on “incomplete and imprecise assessments”

located in treatment notes. (Id.)

       Third, Plaintiff argues that the ALJ erred in failing to consider Plaintiff’s eligibility for

benefits under the Medical Vocational Guidelines as of his 50th birthday. (Id. at 14-15.) More

specifically, Plaintiff argues that he would have been found disabled pursuant to the Medical

Vocational Guidelines had he been limited to sedentary work, and that the record supports that

he should be limited to sedentary work, particularly arguing that the consultative examiner’s

finding of mild to moderate limitations are more consistent with sedentary work than the ALJ’s

finding of light work. (Id.)

               2.      Defendant’s Motion for Judgment on the Pleadings

       Generally, Defendant makes three arguments in support of her motion for judgment on

the pleadings. (Dkt. No. 13, at 3-13 [Def.’s Mem. of Law].) First, Defendant argues that the


                                                 -4-
ALJ did not err in assessing the severity of Plaintiff’s back impairment or the Listings. (Id. at 3-

6.) More specifically, Defendant argues that there is no evidence that supports that Plaintiff

meets or equals Listing 1.04, and therefore any error by the ALJ in failing to provide further

explanation of his finding on that point is harmless. (Id.) Defendant also argues that Plaintiff

has not identified any other Listings that the ALJ was required to specifically consider based on

Plaintiff’s impairments and the record. (Id. at 4-5.)

       Second, Defendant argues that the RFC finding is supported by substantial evidence. (Id.

at 6-12.) More specifically, Defendant argues that the ALJ properly weighed the opinion

evidence, including (a) validly rejecting occupational therapist Michele Eno’s opinion because it

reflected his pre-surgery functioning and the evidence establishes that Plaintiff’s condition

improved substantially post-surgery, and (b) properly rejected more limiting statements by

treating orthopedist Randolph Buckley, M.D., because they were not consistent with his own

exam findings and other evidence, were not functional assessments, and/or were related to an

issue reserved to the Commissioner. (Id.)

       Third, Defendant argues that the ALJ’s Step Five finding is supported by substantial

evidence. (Id. at 12-13.) More specifically, Defendant argues that the Medical Vocational

Guidelines do not indicate a finding of disabled unless Plaintiff is limited to sedentary work, and

that the ALJ’s finding that Plaintiff can perform light work is supported by substantial evidence.

(Id.) Defendant particularly notes that Plaintiff has cited no legal authority to support his

argument that mild or moderate limitations equate to a sedentary level of functioning, and cites

cases where such limitations were in fact found to be consistent with light work. (Id.)




                                                 -5-
II.    APPLICABLE LEGAL STANDARDS

       A.      Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health & Human Servs., 906 F.2d

856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will be reversed only if the

correct legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable basis for

doubt whether the ALJ applied correct legal principles, application of the substantial evidence

standard to uphold a finding of no disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v. Califano, 615

F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that amounts to “more than a

mere scintilla,” and has been defined as “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971). Where evidence is deemed susceptible to more than one rational

interpretation, the Commissioner's conclusion must be upheld. Rutherford v. Schweiker, 685

F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both sides,

because an analysis of the substantiality of the evidence must also include that which detracts

from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). If supported by

substantial evidence, the Commissioner’s finding must be sustained “even where substantial


                                                -6-
evidence may support the plaintiff's position and despite that the court’s independent analysis of

the evidence may differ from the [Commissioner's].” Rosado v. Sullivan, 805 F. Supp. 147, 153

(S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s determination

considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo

review.” Valente v. Sec'y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine whether an

individual is disabled as defined by the Social Security Act. 20 C.F.R. §§ 404.1520, 416.920.

The Supreme Court has recognized the validity of this sequential evaluation process. Bowen v.

Yuckert, 482 U.S. 137, 140-42, 107 S. Ct. 2287 (1987). The five-step process is as follows:

               First, the [Commissioner] considers whether the claimant is currently
               engaged in substantial gainful activity. If he is not, the
               [Commissioner] next considers whether the claimant has a “severe
               impairment” which significantly limits his physical or mental ability
               to do basic work activities. If the claimant suffers such an
               impairment, the third inquiry is whether, based solely on medical
               evidence, the claimant has an impairment which is listed in Appendix
               1 of the regulations. If the claimant has such an impairment, the
               [Commissioner] will consider him disabled without considering
               vocational factors such as age, education, and work experience; the
               [Commissioner] presumes that a claimant who is afflicted with a
               “listed” impairment is unable to perform substantial gainful activity.
               Assuming the claimant does not have a listed impairment, the fourth
               inquiry is whether, despite the claimant's severe impairment, he has
               the residual functional capacity to perform his past work. Finally, if
               the claimant is unable to perform his past work, the [Commissioner]
               then determines whether there is other work which the claimant could
               perform. Under the cases previously discussed, the claimant bears
               the burden of the proof as to the first four steps, while the
               [Commissioner] must prove the final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758 F.3d 146,

                                                -7-
150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can be made, the SSA

will not review the claim further.” Barnhart v. Thompson, 540 U.S. 20, 24 (2003).

III.   ANALYSIS

       A.      Whether the ALJ Erred In Assessing Severity or Listing 1.04

       After careful consideration, the Court answers this question in the negative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 13, at 4-5 [Def.’s Mem. of Law].)

To those reasons, the Court adds the following analysis.

       Plaintiff’s argument that the ALJ’s analysis of his back impairment was somehow

erroneous based on the way the ALJ chose to characterize that impairment (i.e., as “post back

surgery”) is unpersuasive. Plaintiff’s assertion is wholly conclusory and he has failed to point to

any discernable way in which the ALJ’s characterization impacted his analysis. In particular, as

will be discussed in further detail regarding the ALJ’s RFC finding, the Court has not found

anything in the evidence to suggest that the ALJ’s findings improperly minimize the reality of

Plaintiff’s impairment as reflected in the treatment notes. Additionally, even if the Court were to

hold the ALJ to some strict formulaic requirement as to what he should have termed Plaintiff’s

impairment (a requirement for which it can find no legal authority), any error in his

characterization is completely harmless given that there is no indication that a different

characterization would have impacted the ALJ’s ultimate findings. The Court also notes that

Plaintiff has not cited any legal authority for the proposition that an ALJ’s failure to call an

impairment by a certain name is, in and of itself, an error meriting remand even where the

circumstances make it clear that the ALJ appropriately considered all of the evidence when

assessing the impact of that impairment. The Court therefore rejects Plaintiff’s argument as

meritless.


                                                 -8-
       As to Plaintiff’s argument that the ALJ erred in failing to provide a more detailed

discussion of why he found Plaintiff did not meet Listing 1.04, the clearly established law of the

Second Circuit does not require such explanations. See Rockwood v. Astrue, 614 F. Supp. 2d

252, 273 (N.D.N.Y. 2009) (Mordue, C.J.) (noting that even “if an ALJ’s decision lacks an

express rationale for finding that a claimant does not meet a Listing, a Court may still uphold the

ALJ’s determination if it is supported by substantial evidence”) (citing Berry v. Schweiker, 675

F.2d 464, 468 [2d Cir. 1982]). After reviewing the record, the Court finds that the ALJ’s finding

that Plaintiff does not meet or equal Listing 1.04 is supported by substantial evidence because, as

Defendant argues, the record is devoid of the requisite medical findings required to meet that

Listing. Because the ALJ’s finding is supported by substantial evidence, his failure to provide a

more detailed explanation for that finding is not error warranting remand. Additionally, Plaintiff

has not indicated any other listings that the ALJ erroneously failed to consider, nor has he

pointed to evidence even suggesting that he meets Listing 1.04 or any other listing. See

Rockwood, 614 F. Supp. 2d at 272 (“Plaintiff has the burden of proof at step three to show that

her impairments meet or medically equal a Listing.”).

       For the above reasons, the Court finds that the ALJ’s findings as to severity and the

Listing of Impairments are supported by substantial evidence.

       B.      Whether the ALJ’s RFC Finding is Supported By Substantial Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 13, at 7-11 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.




                                                -9-
       On February 9, 2015, consultative examiner Gilbert Jenouri, M.D., opined that Plaintiff

had mild to moderate restrictions in walking, standing, sitting for long periods, bending, stair

climbing, lifting, and carrying. (T. 448.) On his examination, Dr. Jenouri observed , in relevant

part, that Plaintiff displayed an antalgic gait, could not walk on his heels or toes without

difficulty, could squat only 30-percent of normal range, and had diminished spinal range of

motion, positive straight leg raise testing and tenderness to palpation in his back, but also that he

used no assistive device, needed no help changing or rising from his chair, and had normal deep

tendon reflexes, strength, and sensation in his lower extremities. (T. 446-47.) The ALJ afforded

considerable weight to Dr. Jenouri’s opinion because it was consistent with his clinical findings.

(T. 20.)

       On February 29, 2016, occupational therapist Ms. Eno opined that Plaintiff could

occasionally lift and carry five pounds, occasionally push or pull 10 pounds, infrequently bend,

squat, kneel, or climb stairs, never climb ladders or crawl, occasionally sit, stand, walk, and

reach, and engage in light use of arm and leg controls. (T. 524.) On examination, Ms. Eno

observed, in relevant part, normal neurological findings, slight tenderness to deep palpation in

the lower back, deficits in strength in the muscles of the back and legs, and slightly decreased

range of motion in his lower back and upper extremities, but noted that he did not use a cane or

exhibit a limp. (T. 528-40.) The ALJ found that Ms. Eno’s opinion was “of limited value”

because it reflected his condition shortly before surgery and therefore did not describe his

functioning throughout the entire period at issue. (T. 20-21.)

       Treating orthopedist Dr. Buckley also provided multiple statements regarding Plaintiff’s

work-related functioning. On June 6, 2016, Dr. Buckley noted that he provided Plaintiff with a


                                                -10-
note to return to light duty at his construction job, and advised Plaintiff that he should not engage

in any bending at the waist, lift over 20 pounds occasionally, or engage in excessive twisting.

(T. 600-01.) On June 20, 2016, Dr. Buckley wrote a note (signed by his “agent” Makayla

Rogers) in which he stated that Plaintiff was not able to return to work, gym or athletic activity

at that time, noting that he would be re-evaluated in six-to-eight weeks. (T. 595.) On August 8,

2016, Dr. Buckley advised Plaintiff that he should avoid bending below the waist, heavy lifting,

and twisting as before. (T. 605.) The ALJ afforded “greatest weight” to Dr. Buckley’s August

2016 statement because it was the furthest in time from his surgery and therefore best

represented his functioning post-recovery, but rejected Dr. Buckley’s statement that Plaintiff was

unable to return to certain activities because it was not functionally specific and was related to an

issue reserved to the Commissioner. (T. 21.) The ALJ also rejected Dr. Buckley’s opined

limitation on twisting because it was inconsistent with his own clinical findings. (Id.)

       Plaintiff essentially argues that the ALJ erred in relying on the opinion of Dr. Jenouri

rather than the opinion of Ms. Eno.2 (Dkt. No. 11, at 11-12 [Pl.’s Mem. of Law].) The Court

finds these arguments unpersuasive. Continuing his pattern of making conclusory statements

without providing factual or legal support, Plaintiff argues that the ALJ erred in rejecting Ms.

Eno’s opinion based on his finding that it did not represent Plaintiff’s functioning after surgery,

stating only that “[t]he objective evidence demonstrates very significant lumbar spine injuries,

post-surgery,” without citing any such evidence. (Dkt. No. 11, at 11 [Pl.’s Mem. of Law].) To


       2
               Plaintiff appears to argue that Dr. Buckley, the “treating board-certified
Orthopedic Surgeon,” adopted and confirmed Ms. Eno’s opinion. (Dkt. No. 11, at 11 [Pl.’s
Mem. of Law].) However, the documents related to this opinion in no way establish or even
suggest that Dr. Buckley adopted Ms. Eno’s findings as his own; only Ms. Eno signed the
documents containing those findings and her opinion. (T. 522-24, 540.)

                                                -11-
the contrary, as the ALJ states in his decision, the record shows significant improvement of

Plaintiff’s symptoms post-surgery. (T. 21.) For example, on March 14, 2016, when Plaintiff

was two weeks post-surgery, he reported a significant reduction in his overall symptoms and he

was observed to have a normal gait, negative straight leg raising test, normal strength and

sensation, and full range of motion. (T. 541, 543.) On May 2, 2016, when Plaintiff was eight

weeks post-surgery, he reported being able to get around the house and walking a “great deal”

with only a little soreness in his back, and he was observed to have no muscle tenderness or

spasm and intact sensation. (T. 558, 560.) On June 6, 2016, he reported he still had some pain

but he walked daily and was happy with the results of the surgery; he was observed to have good

movement with no pain, no palpable lumbar tenderness, a normal gait, negative straight leg raise

test, normal strength and sensation, and full range of motion. (T. 598, 600.) On August 8, 2016,

when Plaintiff was five months post-surgery, he reported some continuing soreness and

discomfort but significantly reduced pain; he was again observed to have the same asymptomatic

findings as on June 6, 2016. (T. 602, 604.) On August 16, 2016, a physical therapy evaluation

revealed normal reflexes and sensation, mild back pain when seated, moderate loss of

movement, and decreased core strength and lower body flexibility. (T. 610-11.) Such post-

surgical findings do not support Plaintiff’s argument that his back impairment limited him to the

extent stated in Ms. Eno’s pre-surgical opinion.

       The Court additionally notes that the ALJ’s RFC finding is supported by the evidence

from before Plaintiff’s surgery. This evidence does not establish the severe degree of limitations

opined by Ms. Eno; although it supports that Plaintiff had some significant symptoms pre-

surgery (including paraspinal muscle tenderness, intermittent decreased lower extremity


                                               -12-
sensation, and decreased range of motion in the lumbar spine, they also show that Plaintiff often

displayed negative straight leg raise tests, a normal gait without a limp, and normal lower

extremity strength. (See e.g., T. 441, 457, 467, 470, 484, 489, 496, 500, 505, 554.) Overall, this

evidence supports the ALJ’s finding that Plaintiff remained capable of performing light work

during the period at issue.

       Plaintiff also offers no reason as to why the ALJ’s reliance on Dr. Jenouri’s opinion was

erroneous, arguing only that the ALJ “found such opinions to be vague,” a finding which the

ALJ never actually made. (T. 20.) Rather, the ALJ explained that he relied on Dr. Jenouri’s

opinion because it was consistent with Dr. Jenouri’s own clinical observations, a finding that is

also consistent with the Court’s review of the evidence. The Court simply does not see any error

in the ALJ’s decision to rely most heavily on Dr. Jenouri’s opinion, something which he is

entitled to do if that opinion is consistent with the evidence (which, the Court finds, it is). See

Cichocki v. Astrue, 11-CV-0755, 2012 WL 3096428, at *6 (W.D.N.Y. June 30, 2012) (“It is well

settled that an ALJ is entitled to rely upon the opinions of consultative examiners, and such

written reports can constitute substantial evidence.”); accord, Hubbard v. Comm’r of Soc. Sec.,

14-CV-1401, 2016 WL 551783, at *4 (N.D.N.Y. Jan. 14, 2016) (Carter, M.J.) report and

recommendation adopted by 2016 WL 590226 (N.D.N.Y. Feb. 11, 2016) (Suddaby, C.J.);

Donnelly v. Comm’r of Soc. Sec., 49 F. Supp. 3d 289, 305 (E.D.N.Y. 2014). Additionally, the

ALJ did not rely solely on Dr. Jenouri’s opinion, but the evidence as a whole, as can be seen by

the inclusion of limitations beyond those opined by Dr. Jenouri.

       As to Dr. Buckley’s opinions, the ALJ provided good reasons for declining to rely on

portions of those opinions. See Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015) (indicating


                                                 -13-
that, after considering the relevant factors for assessing a treating physician’s opinion, the ALJ

must set forth his reasons for the weight assigned to that opinion and provide “good reasons” for

not crediting the treating physician’s opinion). Specifically, the ALJ stated that Dr. Buckley’s

June 20, 2016, note was regarding an issue reserved to the Commissioner and therefore not

entitled to weight, and that the opined limitations on twisting were not supported by the

objective evidence. (T. 21.) See Fuimo v. Colvin, 948 F. Supp. 2d 260, 267 (N.D.N.Y. 2013)

(Hurd, J.) (noting that it was proper for the ALJ to give little weight to an opinion that the

plaintiff was severely disabled and not competitively employable because that opinion concerned

an issue reserved to the Commissioner); Mortise v. Astrue, 713 F. Supp. 2d 111, 125 (N.D.N.Y.

2010) (Kahn, J.) (“[A]n opinion concerning the ultimate issue of disability, from any source, is

reserved to the commissioner.”); see also Otts v. Comm’r of Soc. Sec., 249 F. App’x 887, 889

(2d Cir. 2007) (noting that an ALJ may reject an opinion from a treating physician “upon the

identification of good reasons, such as substantial contradictory evidence in the record”); Saxon

v. Astrue, 781 F. Supp. 2d 92, 102 (N.D.N.Y. 2011) (Mordue, C.J.) (“The less consistent an

opinion is with the record as a whole, the less weight it is to be given.”). The Court therefore

finds no error in the ALJ’s treatment of Dr. Buckley’s opinions.

       Lastly, the Court is not persuaded by Plaintiff’s unsupported assertion that mild to

moderate limitations are indicative of sedentary work; rather, as Defendant notes, there is

voluminous legal authority to the contrary that supports the ALJ’s finding of light work based in

part on the mild to moderate limitations opined by Dr. Jenouri. (See Dkt. No. 13, at 13 [Def.’s

Mem. of Law] [citing cases].) See also Katherine Marie S. v. Comm’r of Soc. Sec., 18-CV-0233,

2019 WL 1427456, at *7 (N.D.N.Y. Mar. 29, 2019) (Dancks, M.J.) (“Moreover, courts in this


                                                -14-
Circuit have found that ‘postural limitations of moderate or lesser severity are generally

consistent with the demands of light work.”); Gurney v. Colvin, 14-CV-0668, 2016 WL 805405,

at *3 (W.D.N.Y. Mar. 2, 2016) (“Indeed, moderate limitations . . . are frequently found to be

consistent with an RFC for a full range of light work.”) (citing cases).

       For all of the above reasons, the Court finds that the ALJ’s RFC determination and

treatment of the evidence are supported by substantial evidence.

       C.      Whether the ALJ’s Step Five Finding is Supported by Substantial Evidence

       After careful consideration, the Court answers this question in the affirmative for the

reasons stated in Defendant’s memorandum of law. (Dkt. No. 13, at 12-13 [Def.’s Mem. of

Law].) To those reasons, the Court adds the following analysis.

       Although the claimant has the general burden to prove he has a disability under the

definitions of the Social Security Act, the burden shifts to the Commissioner at Step Five “‘to

show there is other work that [the claimant] can perform.’” McIntyre v. Colvin, 758 F.3d 146,

150 (2d Cir. 2014). The ALJ, relying on vocational expert testimony, found jobs existing in

sufficient numbers in the national economy to satisfy this burden. (T.23.) Plaintiff has not

challenged that finding specifically, but rather argues that the ALJ’s finding is irrelevant because

Plaintiff should have been found to be limited to sedentary work, under which circumstances he

would necessarily be found to be disabled. (Dkt. No. 11, at 14-15 [Pl.’s Mem. of Law].)

       Plaintiff’s argument regarding disability under the Medical Vocational Guidelines is

merely a hypothetical one that relies on the premise that he is limited to sedentary work, an

argument that must fail given that the Court has already found that the ALJ’s finding of an RFC

for light work is supported by substantial evidence.


                                                -15-
       To the extent that Plaintiff argues that the ALJ failed to consider the fact that he was 50

years old, the Court notes only that (a) the ALJ explicitly found in the decision that Plaintiff was

50 years old at his amended alleged onset date, “which is defined as closely approaching

advanced age” under the Medical Vocational Guidelines and thus assessed Plaintiff’s age

properly, and (b) as already discussed, the fact that Plaintiff was 50 years old has no impact on

the outcome of the ALJ’s decision because the ALJ appropriately found Plaintiff was capable of

light work, and the relevant Medical Vocational Guideline applicable to an individual with

Plaintiff’s characteristics who can perform light work indicates a finding of “not disabled.” (T.

22-23.) See 42 C.F.R. § 404, Subpart P, Appendix 2, Table No. 2, 202.10.

       For all of the above reasons, the Court finds that the ALJ’s Step Five finding is supported

by substantial evidence.

       ACCORDINGLY, it is

       ORDERED that Plaintiff’s motion for judgment on the pleadings (Dkt. No. 11) is

DENIED; and it is further

       ORDERED that Defendant’s motion for judgment on the pleadings (Dkt. No. 13) is

GRANTED; and it is further

       ORDERED that the Commissioner’s decision denying Plaintiff disability benefits is

AFFIRMED; and it is further

       ORDERED that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED.

Dated: May 22, 2019
       Syracuse, New York

                                              ____________________________________
                                              Hon. Glenn T. Suddaby
                                              Chief U.S. District Judge

                                                -16-
